Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 2 and 16-29 are canceled. Claims 1, 3-15 and 30-32 are pending and under examination in this office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15 and 30-32 are ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for increasing Ube3A levels and decreasing phospho Tau in the hippocampus in J20 mice (i.e. with a transgene PDGF-APPSwh (KM670/671NL) after administration of Topotecan, (TOP), does not reasonably provide enablement for a method for treating or preventing AD by administering to a subject with AD a structurally and functionally a method of prevention and curing.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1-9,11-16 and 18-23 are drawn to a method of treating or preventing Alzheimer's disease (AD) comprising administering to a subject in need thereof a therapeutically effective amount of an agent which increases the level of protein ubiquitin ligase Ube3A. Claims 30-31 are drawn to a kit comprising an agent which increases the level of protein ubiquitin ligase Ube3A and instructions as to dosage, dosing schedule, and route of administration of the agent for the treatment or prevention of AD. 
The claims encompass methods of treating, preventing and curing all forms of AD using an agent which increases the level of protein ubiquitin ligase Ube3A in view of 
The instant invention is based on findings that administration of a Topoisomerase type I inhibitor, Topotecan, (TOP) to J20 mice resulted in increasing Ube3A levels in the hippocampus and LTP in hippocampal slice and decreasing phospho-tau levels in TOP-treated J20 mice as compared to controls (Example 11, figures 13A-E), wherein JP20 mice are mice overexpressing PDGF-APPSw (APP KM670/671NL mutations). Applicant extrapolates the above findings to the claimed methods of treating or preventing AD by an agent which increases the level of Ube3A protein. 
First, Applicant is not enabled for a method of preventing or treating including preventing or curing AD. The instant claims recite the limitation “treating or preventing AD …", which encompasses preventing and curing all forms of AD caused by all possible mechanisms in view of paragraphs [paragraphs [0041] and [0042] of instant specification (based on published application). However, neither the specification nor the prior art provides guidance as to how to prevent a person from having AD caused by all possible mechanisms or cure AD caused by all possible mechanisms.  Any individual has a potential to develop any form of AD. Applicant fails to teach how to identify or predict when and which one of us would be susceptible to such a disease or developing the disease, and predict when we would need administration of the claimed agent increasing the level of Ube3A to prevent the disease. Neither the specification nor the prior art teaches that administration of the claimed agent can prevent a person from -amyloid deposits and neurofibrillary tangles in AD. They include genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting in view of Henstridge et al. (see p. 94, Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing AD because the gene mutation or gene deficiency is a natural process result. The specification fails to provide sufficient guidance as to enable one of skill in the art to practice the invention as it pertains to a method of prevention or curing. Further, Applicant also fails to provide specific guidance as to what specific amount of the claimed agent can be used and thus would be effective to prevent or cure AD caused by any possible mechanisms. Thus, a skilled artisan cannot contemplate a right amount to prevent the disease or to prevent a person from getting the disease. 
[0041] The terms "treat", "treatment", and the like refer to a means to slow down, relieve, ameliorate or alleviate at least one of the symptoms of the disease, or reverse the disease after its onset.
[0042] The terms "prevent", "prevention", and the like refer to acting prior to overt disease onset, to prevent the disease from developing or minimize the extent of the disease or slow its course of development.
.Second, based on the specification and the prior art, Applicant is enabled for increasing Ube3A levels in the hippocampus and LTP in hippocampal slice and st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). The specification also fails to provide sufficient guidance as to what structural and functional relationship between the claimed agent and TOP in increasing Ube3A and decreasing phosphor-tau in J20 mice, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Each type of animal models of CNS neurological diseases caused by protein deficiency and CNS neurodegenerative diseases or each type of animal models of AD only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). 

While the skill level in the art is high, the level of predictability is low. The molecular mechanisms underlying cognitive dysfunction or dementia of AD are unclear (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107). The specification provides insufficient guidance to demonstrate that administration of the claimed fusion polypeptide can treat cognitive dysfunction or dementia in AD because increasing Ube3A or decreasing phospho tau is not the only cause of cognitive dysfunction or dementia in AD. Several factors and genes are involved in pathogenesis of AD including 
In addition, it is known that fully developed animal models for neurodegenerative diseases are still lacking especially for AD because the complexity of the disease and deficiency of characterized cognition (see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13). For example, the animal model of brain amyloidosis induced by acute or infusion of A as described in the instant case could only be used to screening for inhibiting the formation of A but not for evaluating the generation of A by the effects of -and -secretase, which is another molecular mechanism for the pathogenesis of AD (see p. 106, 1st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8). The art also recognizes that although the Morris water maze behavioral test is a popular choice used in studies determining effects of learning and memory, the test has been disappointing in the predictive validity of data from animal tests on learning and memory used to discover and characterize drugs for the treatment of cognitive impairment and dementia in clinical testing.  The animal tasks generate a high rate of false positive (see p. 646, 2nd col. 2nd paragraph) and the validity of the test itself is also a part of the research process (see p. 645, abstract, Sarter. Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Thus, in order to closely reflect the data obtained from animal models to the real situation of Alzheimer’s disease in humans, it has been proposed that a rodent model should include 1) tests currently used to identify 
Further, the specification fails to provide sufficient guidance as to what other agents are and whether all agents can be used in the claimed method because a single amino acid change on a molecule can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452). Alaoui-lsmaili teaches that designing a mutein having predictable activities is difficult because of the complexity of the interactions between ligands and receptors (Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507). For example, given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More 
 The specification fails to teach what other structures/amino acid sequences can or cannot not be included/changed in all agents including Ube3A variants, fragments, homologues and derivatives in order to preserve the activity of TOP in increasing Ube3A levels in the hippocampus and LTP in hippocampal slice and decreasing phospho-tau levels in TOP-treated J20 mice or even treating or preventing all forms of AD caused by all possible mechanisms, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to 


Claim Rejections - 35 USC § 112
5.	Claims 1, 3-15 and 30-32 are ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1, 3-15 and 30-32 encompass using a genus of agent that increases the level of protein ubiquitin ligase Ube3A, a genus of topoisomerase type I inhibitor, a genus of Ube3A protein, variants, mutants, fragments, homologues and derivatives thereof, a genus of ligand, conjugate, vector and a genus of DNA encoding thereof for treating or preventing AD.
Applicant has not disclosed sufficient species for the broad genus of agents, Ube3A, topoisomerase type I inhibitor, Ube3A protein, variants, mutants, fragments, 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of increasing Ube3A levels in the hippocampus and LTP in hippocampal slice and decreasing phospho-tau levels in TOP-treated J20 mice by TOP as compared to controls. However, Applicant is not in possession of using other agents in treating or preventing AD. The specification provides no identification of any particular 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of agents, topoisomerase type I inhibitors, Ube3A proteins, variants, mutants, fragments, homologues, derivatives thereof, ligands, conjugates, Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

		
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hope et al. (US20090285878, published on Nov 19, 2009, priority Nov 5, 2004; was also published as CA2584279/WO2006/052767) as evidenced by Huang et al. (see p. 185, abstract; p. 186-187; Nature, 2012; 481:185-189).
Claims 30-31 are drawn to a kit comprising an agent which increases the level of protein ubiquitin ligase Ube3A and instructions. Dependent claims are directed to wherein the agent is topoisomerase type I inhibitor including topotecan and irinotecan (claims 30-31).
Hope et al. (US20090285878) teaches a kit comprising an agent and instructions, wherein the agent is a topoisomerase type I inhibitor including topotecan and irinotecan as in claims 30-31 (see abstract; paragraphs [0044]-[0050]), which meet the limitation recited in claims 30-31. The topoisomerase type I inhibitor including topotecan and irinotecan disclosed by Hope is capable of increasing the level of protein ubiquitin ligase Ube3A as evidenced by Huang et al. (see p. 185, abstract; p. 186-187; Huang et al., Nature, 2012; 481:185-189). Note that the intended use of the claimed invention must result in a structural difference between the claimed invention and the ..


Conclusion

8.	NO CLAIM IS ALLOWED.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (Nature, 2012; 481:185-189) teach that Topoisomerase inhibitors including topotecan, irinotecan, etoposide and dexrazoxane (ICRCF) unsilenced the dormant paternal allele of Ube3A in neurons in vivo in hippocampus, neocortex, striatum, cerebellum and spinal cord and can be used for therapeutic agents in patients with Angelman syndrome (see abstract; p.185-187). 
Rigo et al. (US9617539, CA2877905/WO2014/004572) teaches a method for treating Angelman syndrome in an animal comprising administering to the animal a composition comprising an antisense compound that targets to Ube3A-ATS and 
Shekhar et al. (Hum. Mol. Genet. 2017; 26:420-429) teaches a method of treating Huntington’s disease by topotecan to induce the expression of Ube3a and decrease mutant Htt aggregates (see abstract). 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Chang-Yu Wang
December 18, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649